DETAILED ACTION
Claims 1-17 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
I. 35 U.S.C. 112
	Examiner agrees the amendment to claim 6 overcomes the rejection and Examiner withdraws the rejection under 35 U.S.C. 112. 

II. Double Patenting 
	In Applicant’s Remarks filed 09/01/2022, Applicant states the pending double patenting rejection should be withdrawn because a Terminal Disclaimer has been filed. Examiner agrees that a Terminal Disclaimer overcomes the outstanding rejection, however, at this time (9/10/2022) there is no filed Terminal Disclaimer.  Therefore, at this time, Examiner maintains the double patenting rejection below.

III. 35 U.S.C. 103 
	Applicant states that Shrestha does not teach the limitations as claimed because Shrestha converts an RBG image into the XYZ image and this cannot teach the first and second images as claimed. See Remarks page 7. Examiner disagrees.  Nothing in the claims requires that the first and second imaging systems be entirely different imaging systems. Therefore the initial capture of the slide is interpreted as a “second imaging system” which generates the RGB image, the conversion into the XYZ color space is a “first imaging system” as claimed. The claims do not require the imaging systems to be entirely separate systems, nor is there a temporal relationship between the capture of the two images which would prevent the interpretation under Shreshta from teaching the imaging systems and images and claimed. 
Applicant further argues that a phantom slide cannot teach a specimen as claimed. See Remarks page 7. Examiner again disagrees, there is no language in the claim itself which limits the specimen. One of ordinary skill in the art would understand a specimen to be an example of a class, or a test subject. Here the phantom slide is the test subject on which the processing is performed. Applicant points to a disclosure of Shreshta that the phantom slide does not accurately reflect tissue colors, however, the claim does not require the image be of  an actual tissue sample. Therefore, Examiner maintains interpretations and rejections below. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 16 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 and 8  of U.S. Patent No. 107845245. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims correspond as follows. 
Regarding claim 1, 
A method comprising:
 obtaining a first digital image of a specimen in XYZ color captured by a first imaging system, wherein the first digital image comprises a plurality of XYZ pixels, and wherein each of the plurality of XYZ pixels has an XYZ color value; (Claim 5, capturing a first digital image of a specimen in XYZ color, via a first imaging system, the first digital imaging system having a plurality of image pixels having a first image pixel size)
 obtaining a second digital image of the specimen in RGB color captured by a second imaging system, wherein the second digital image comprises a plurality of RGB pixels, and wherein each of the plurality of RGB pixels has an RGB color value; (Claim 5, capturing a second digital image of the specimen in RGB color, via a second imaging system, the second digital image having a plurality of image pixels having a second image pixel size)  and
 generating a lookup table to associate each of a plurality of XYZ color values derived from the first digital image with one of a plurality of RGB color values derived from the second digital image.  (Claim 5 generating a look up table to associate the average XYZ color value of each of the first group of image pixels in the first digital image with the average RGB color value of the corresponding second group of image pixels in the second digital image) 

Regarding claim 4, 
The method of Claim 1, further comprising up-sampling or down-sampling one or both of the first digital image and the second digital image to a common pixel size.  (Claim 7, wherein the aligning of image data of the first digital image with corresponding image data of the second digital image comprises converting the image pixels of the first digital image having the first image pixels size and the image pixels of the second digital image having the second image pixel size to a common image pixel size.)

Regarding claim 5, 
The method of Claim 1, wherein the plurality of XYZ color values derived from the first digital image are average XYZ color values for subsets of the plurality of 39 DOCS 1 10630-058CT1/41526993Attorney Docket No. 110630-058CT1XYZ pixels, (Claim 5, for each of the plurality of first groups of image pixels in the first digital image, determining an average XYZ color value for the image pixels in the first group) and 
wherein the plurality of RGB color values derived from the second digital image are average RGB color values for subsets of the plurality of RGB pixels.  (Claim 5 determining an average RGB color value for the image pixels in the second group) 




Regarding claim 16, 
A system comprising: 
at least one hardware processor; (Claim 1, at least one processor )and 
one or more software modules that are configured to, when executed by the at least one hardware processor, (Claim 1, one or more software modules stored in the non-transitory computer readable medium and configured to, when executed by the at least one processor)
obtain a first digital image of a specimen in XYZ color captured by a first imaging system,  wherein the first digital image comprises a plurality of XYZ pixels, and wherein each of the plurality of XYZ pixels has an XYZ color value,  (Claim 1, capture a first digital image of a specimen in the XYZ color via a first imaging system, the first digital image having a plurality of image pixels having a first image pixel size)
obtain a second digital image of the specimen in RGB color captured by a second imaging system, wherein the second digital image comprises a plurality of 41 DOCS 1 10630-058CT1/41526993Attorney Docket No. 110630-058CT1 RGB pixels, and wherein each of the plurality of RGB pixels has an RGB color value, (Claim 1, capture a second digital image of the specimen in RGB color via  a second imaging system, the second digital image having a plurality of image pixels having a second image pixel size)  and 
generate a lookup table to associate each of a plurality of XYZ color values derived from the first digital image with one of a plurality of RGB color values derived from the second digital image.  (Claim 1, generate a look up table to associate the average XYZ color value of each first group of image pixels in the first digital image with the average RGB color value of the corresponding second group of image pixels in the second digital image)


Regarding claim 17, 
A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to : (Claim 8, a nontransitory computer readable medium that stores instructions that, when executed by a processor cause the processor to) 
obtain a first digital image of a specimen in XYZ color captured by a first imaging system, wherein the first digital image comprises a plurality of XYZ pixels, and wherein each of the plurality of XYZ pixels has an XYZ color value; (Claim 8, capture a first digital image of a specimen in XYZ color via a frist imaging system)
obtain a second digital image of the specimen in RGB color captured by a second imaging system, wherein the second digital image comprises a plurality of RGB pixels, and wherein each of the plurality of RGB pixels has an RGB color value; (claim 8 capturee a second digital image of the specimen in RGB color via a second imaging system) and 
generate a lookup table to associate each of a plurality of XYZ color values derived from the first digital image with one of a plurality of RGB color values derived from the second digital image. (Claim 8, generate a look up table that associates the average XYZ color value of each first group of image pixels in the first digital image with the average RGB color value of the corresponding second group of image pixels in the second digital image)





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrestha (“Color accuracy and reproducibility in whole slide imaging scanners”, provided on Applicant IDS). 
Regarding claim 1, Shrestha teaches: 
A method comprising:
 obtaining a first digital image of a specimen in XYZ color captured by a first imaging system, wherein the first digital image comprises a plurality of XYZ pixels, and wherein each of the plurality of XYZ pixels has an XYZ color value; (Shrestha, Section 2.3, a scanned image of the phantom software, extracted colors are correlated with corresponding XYZ values) 
 obtaining a second digital image of the specimen in RGB color captured by a second imaging system, wherein the second digital image comprises a plurality of RGB pixels, and wherein each of the plurality of RGB pixels has an RGB color value; (Shrestha, Section 2.3, given a scanned image of the phantom the software detects patch areas and extracts corresponding RGB colors) and
 generating a lookup table to associate each of a plurality of XYZ color values derived from the first digital image with one of a plurality of RGB color values derived from the second digital image.   (Shrestha, Section 2.3 an optimally computed matrix to transform raw RGB to device independent XYZ)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shrestha (same as above) in view of Motomura (US 2014/0105480). 
Regarding claim 16, Shrestha teaches: 
obtain a first digital image of a specimen in XYZ color captured by a first imaging system,  wherein the first digital image comprises a plurality of XYZ pixels, and wherein each of the plurality of XYZ pixels has an XYZ color value,  (Shrestha, Section 2.3, a scanned image of the phantom software, extracted colors are correlated with corresponding XYZ values)
obtain a second digital image of the specimen in RGB color captured by a second imaging system, wherein the second digital image comprises a plurality of 41 DOCS 1 10630-058CT1/41526993Attorney Docket No. 110630-058CT1 RGB pixels, and wherein each of the plurality of RGB pixels has an RGB color value, (Shrestha, Section 2.3, given a scanned image of the phantom the software detects patch areas and extracts corresponding RGB colors)  and 
generate a lookup table to associate each of a plurality of XYZ color values derived from the first digital image with one of a plurality of RGB color values derived from the second digital image.   (Shrestha, Section 2.3 an optimally computed matrix to transform raw RGB to device independent XYZ)
Shrestha fails to teach: 
at least one hardware processor; 
one or more software modules that are configured to, when executed by the at least one hardware processor, 
Motomura teaches: 
at least one hardware processor; (Motomura [0181] CPU with software)
one or more software modules that are configured to, when executed by the at least one hardware processor, (Motomura [0181] CPU with software)
Before the time of filing it would have been obvious to substitute the CPU with hardware as disclosed by Motomura for the operating system of Shrestha. The inventions lie in the same field of endeavor of color calibration. The rationale for the substitution is the simple substitution of one well known processing system for another yielding the predictable result of a computer implemented color processing system. 




	Regarding claim 17, the combination of Shresthta and Motomura teaches: 
A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to : (Motomura [0181] CPU with software)
obtain a first digital image of a specimen in XYZ color captured by a first imaging system, wherein the first digital image comprises a plurality of XYZ pixels, and wherein each of the plurality of XYZ pixels has an XYZ color value; (Shrestha, Section 2.3, a scanned image of the phantom software, extracted colors are correlated with corresponding XYZ values)
obtain a second digital image of the specimen in RGB color captured by a second imaging system, wherein the second digital image comprises a plurality of RGB pixels, and wherein each of the plurality of RGB pixels has an RGB color value; (Shrestha, Section 2.3, given a scanned image of the phantom the software detects patch areas and extracts corresponding RGB colors)  and 
generate a lookup table to associate each of a plurality of XYZ color values derived from the first digital image with one of a plurality of RGB color values derived from the second digital image. (Shrestha, Section 2.3 an optimally computed matrix to transform raw RGB to device independent XYZ)
Before the time of filing it would have been obvious to substitute the CPU with hardware as disclosed by Motomura for the operating system of Shrestha. The inventions lie in the same field of endeavor of color calibration. The rationale for the substitution is the simple substitution of one well known processing system for another yielding the predictable result of a computer implemented color processing system. 


Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the above double patenting rejections are overcome. 
Regarding claim 2, neither the closest known prior art nor any reasonable combination thereof teaches: 
wherein generating the lookup table comprises: registering the first digital image and the second digital image to a common grid; and mapping the plurality of XYZ pixels to the plurality of RGB pixels according to the common grid.  

Regarding claim 3, neither the closest known prior art nor any reasonable combination thereof teaches: 
aligning the first digital image with the second digital image based on pattern matching; and 
mapping the plurality of XYZ pixels to the plurality of RGB pixels according to the alignment.  

Regarding claim 4, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
further comprising up-sampling or down-sampling one or both of the first digital image and the second digital image to a common pixel size.  

Regarding claim 5, neither the closest known prior art nor any reasonable combination thereof teaches: 
wherein the plurality of XYZ color values derived from the first digital image are average XYZ color values for subsets of the plurality of 39 DOCS 1 10630-058CT1/41526993Attorney Docket No. 110630-058CT1XYZ pixels, and 
wherein the plurality of RGB color values derived from the second digital image are average RGB color values for subsets of the plurality of RGB pixels.   
	Claims 6-10 depend from claim 5 and are therefore also objected to as dependent upon a rejected base claim. 

	Regarding claim 11, neither the closest known prior art teaches: 
for each of a plurality of contiguous sets of two or more of the plurality of XYZ pixels that have similar XYZ color values, grouping the contiguous set of two or more XYZ pixels into an XYZ superpixel, and assigning an average XYZ color value of the contiguous set of two more XYZ pixels to the XYZ superpixel; and,
 for each of a plurality of contiguous sets of two or more of the plurality of RGB pixels that have similar RGB color values, grouping the contiguous set of two or more 40 DOCS 1 10630-058CT1/41526993Attorney Docket No. 110630-058CT1 RGB pixels into an RGB superpixel, and assigning an average RGB color value of the contiguous set of two more RGB pixels to the RGB superpixel; wherein the plurality of XYZ color values is derived from the average XYZ color values assigned to the XYZ superpixels, and wherein the plurality of RGB color values is derived from the average RGB color values assigned to the RGB superpixels.  


	Regarding claim 12, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein capturing the first digital image of a specimen in XYZ color via the first imaging system comprises: capturing a hyperspectral image stack comprising images of the specimen at different wavelengths of light; and generating the first digital image from the hyperspectral image stack.  

Regarding claim 13, neither the closest known prior art nor any reasonable combination thereof teaches: 
further comprising embedding the lookup table into a data structure that comprises the second digital image.  
	Claim 14 depends from claim 13 and is therefore also objected to as dependent upon a rejected base claim. 

	Regarding claim 15, neither the closest known prior art nor any reasonable combination thereof teaches: 
further comprising converting the lookup table into a model, and embedding the model into a data structure that comprises the second digital image.  






Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666